COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-290-CR

  
JONATHAN 
MARK DAVILA                                                    APPELLANT
V.
THE 
STATE OF TEXAS                                                                  STATE
----------
FROM 
THE 362ND DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Appellant’s Withdrawal Of Notice Of Appeal” and 
request to expedite mandate. The motion complies with rule 42.2(a) of the rules 
of appellate procedure. Tex. R. App. P. 42.2(a). No decision of this 
court having been delivered before we received this motion, we grant the motion 
and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f). Upon agreement of the 
parties, the mandate will issue immediately. See id. 18.1(c).
  
                                                                PER 
CURIAM

  
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
  
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
  
DELIVERED: 
February 12, 2004.

 
NOTES
1. 
See Tex. R. App. P. 47.4.